                                                      UNITED STATES BANKRUPTCY COURT
                                                         WESTERN DISTRICT OF TEXAS
                                                              EL PASO DIVISION
      Debtor(s):        Giron, Benjamin Joe                                     §               Case No. 20-31151
                                                                                §
                                                                                §               Chapter: Chapter 13
                                                                                §




                                                   CHAPTER 13 PLAN AND MOTIONS FOR
                                                    VALUATION AND LIEN AVOIDANCE

                                                                       ❑ AMENDED
If you oppose the Plan’s treatment of your claim or any provisions of this Plan, YOU MUST FILE AN OBJECTION
to confirmation no later than fourteen (14) days before the confirmation hearing date.

Use of the singular word “Debtor” in this Plan includes the plural where appropriate. All section references (“§”) are
to the Bankruptcy Code unless otherwise noted.


The following matters may be of particular importance. Debtors must check one box on each line to state
whether or not the Plan includes each of the following items. If an item is checked as “Not Included” or if both
boxes are checked, the provision will be ineffective if set out later in the Plan.

                                                                     1. Plan Overview

1.1
      A limit on the amount of secured claim based on valuation of collateral for the claim, set out in Sections
      7.8 and 7.9, which may result in a partial payment or no payment at all to the secured creditor              ❑Included   ✔Not Included
                                                                                                                               ❑
1.2
      Avoidance of a wholly unsecured lien or judicial lien or nonpossessory, nonpurchase-money security
      interest, set out in Sections 7.9 and 7.10                                                                   ❑Included   ✔Not Included
                                                                                                                               ❑
1.3   Nonstandard provisions, set out in Section 8                                                                 ❑Included   ✔Not Included
                                                                                                                               ❑

                                                                     2. Plan Summary

2.1      Debtor’s Plan payment will be    $1,530.00    per month, paid by ❑3rd Party Epay (if accepted by
         Trustee), ❑Payroll Order, or ❑Direct (Money Order or Cashier’s Check). Variable payments, if applicable,
         are proposed as follows:

          Months                                                                         Amount of Monthly Payment
          1 - 60                                                                         $1,530.00

         The term of the Plan is       60                             months. The gross amount to be paid to the Trustee (sometimes,
         the “base amount”) is   $91,800.00                      .

2.2      Under this Plan, the Trustee will pay all allowed priority claims in full; all allowed secured claims to the
         extent of the value of the collateral or the amount of the claim, whichever amount is provided for in
         Sections 7.7 and 7.8; and approximately        2.31 %     to allowed general unsecured claims. The specific
         treatment for each class of creditors is set forth below in the Plan.
      This Plan does not allow claims. A creditor must file a proof of claim by the applicable deadline to
      receive distributions under the plan as confirmed. Creditors are referred to the Federal Rules of
      Bankruptcy Procedure, the Local Bankruptcy Rules for the Western District of Texas, and the Standing
      Order for Chapter 13 Administration for this Division for information on procedures and deadlines.

2.3   The aggregate value of Debtor’s non-exempt assets is:          $0.00


                                         3. Vesting of Estate Property

      ❑     Upon confirmation of the Plan, all property of the estate shall vest in the Debtor, shall not remain
      property of the estate, and shall not be subject to the automatic stay of § 362; provided however, in the
      event of conversion of this case to chapter 7 the property of the Debtor as of the petition date should revest
      in the estate.

      ✔
      ❑    Upon confirmation of the Plan, all property of the estate shall not vest in the Debtor, shall remain
      property of the estate, and shall remain subject to the automatic stay of § 362.

                                  4. Tax Refunds and Annual Tax Returns
4.1   Tax Refunds.
      All tax refunds received by Debtor (or either Debtor if a joint case) while the chapter 13 case is pending
      shall be allocated as set forth below:

      1)   The total amount of the aggregate tax refund(s) received for any tax period that exceeds
           $2,000.00 shall, upon receipt, be paid and turned over to the Trustee as additional
           disposable income and such amount shall increase the base amount of the Plan. The Plan
           shall be deemed modified accordingly, and the Trustee will file a notice of plan
           modification within 21 days of receipt of the tax refund;

      2)   This $2,000.00 annual limit shall apply to both joint-debtor and single-debtor cases;

      3)   The $2,000.00 otherwise retained by Debtor must first be applied to any Plan arrearages;

      4)   Notwithstanding subparagraph (1) above, Debtor may file a notice to retain the portion of
           the tax refund otherwise payable to the Plan under subparagraph (1) with twenty-one (21)
           day negative notice as set forth in Local Rule 9014(a) if, at the time of receipt of a refund,
           Debtor’s Plan provides for the payment of 100% of allowed general unsecured claims
           within the term of this Plan. If the Trustee does not object within the twenty-one (21) day
           negative notice period, Debtor may retain that portion of the tax refund.

      The Trustee is hereby authorized to endorse a tax refund check if the check is made payable to Debtor.

4.2   Annual Tax Returns.
      Debtor shall provide a copy of the annual post-petition income tax return to the Trustee if requested to do
      so or if required to do so pursuant to the Standing Order for Chapter 13 Administration for the division in
      which this case is pending. If this is a joint case, each Debtor shall comply with this provision if separate
      returns are filed.

                               5. Pre-Confirmation Adequate Protection Payments
      Pre-confirmation adequate protection payments under § 1326(a)(1) and § 502(b) shall be made as
      provided below, and pursuant to the Standing Order for Chapter 13 Administration for the division in which
      this case is pending:

      A.   All pre-confirmation payments if required by § 1326(c) and proposed below will be made
           by the Chapter 13 Trustee without further order of the Court. Such payments shall be
           considered payments pursuant to § 1326(a) and 28 U.S.C. § 586(e).

      B.   If the Debtor fails to make the required plan payments and funds on hand are not sufficient
           to pay all pre-confirmation adequate protection payments due, then such payments shall
           be paid on a pro rata basis, with the exception of ongoing monthly mortgage payments
           made by the Trustee.
      C.   Monthly pre-confirmation adequate protection payments will be calculated from the date
           the first plan payment is due. To receive adequate protection payments, a secured creditor
           must have on file with the Clerk of the Court a timely filed and allowed proof of claim. The
           proof of claim must include proof of the creditor’s security interest and shall be served on
           the Chapter 13 Trustee, the Debtor and Debtor’s attorney. The Trustee will thereafter
           commence disbursement of preconfirmation adequate protection payments in the next
           regularly scheduled monthly disbursement following the filing of the claim, subject to
           normal operating procedures.

      D.   The Debtor proposes the following pre-confirmation adequate protection (“AP”) payments.
           The Trustee shall apply pre-confirmation adequate protection payments to accrued
           interest, if applicable, and then to principal. AP payments shall cease upon confirmation of
           the Plan.

                                                     Interest
                                        Monthly      Rate, If
       Creditor & Collateral            AP           Claim is        Other Treatment Remarks
                                        Payment      Over
                                                     Secured




                   6. Executory Contracts / Unexpired Leases / Contracts for Deed

6.1   Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to assume the following executory
      contracts, unexpired leases, and/or contracts for deed as follows:

                                                                                             Current Monthly
Creditor                        Property or Contract Description                             Payment to be Paid
                                                                                             Directly by the Debtor


6.2   Pursuant to § 1322(b)(7) and § 365, Debtor hereby elects to reject the following executory
      contracts, unexpired leases, and/or contracts for deed:

Creditor                                                  Property


                                           7. Treatment of Claims

7.1   Administrative Claims & Request for Attorney Fees.
      The Trustee shall collect the allowed statutory Trustee fee upon receipt of all monies paid by or on behalf
      of Debtor. All other administrative claims, including Debtor’s attorney fees, shall be paid according to the
      terms of this Plan.

      Upon confirmation of the Plan, the Court approves and awards                         to Debtor’s attorney as an
      administrative claim for legal services performed in this case in accordance with the applicable benchmark.
      Debtor’s attorney may file applications for an additional award of attorney fees pursuant to the Bankruptcy
      Code, Local Bankruptcy Rules for the Western District of Texas, and the Standing Order for Chapter 13
      Administration for the division in which this case is pending. If additional monies are available, the Trustee
      may, within his or her discretion, disburse such funds to this class on a pro rata basis. The Trustee shall
      disburse payments to the attorney as follows:
                                   Amount of Fee Paid
Debtor’s Attorney                                                   Payment Method:          Additional Provisions
                                   Through the Plan
                                                            $0.00   ❑Standing Order
                                                                    ✔Other
                                                                    ❑

7.2      Priority Claims.
         All allowed claims entitled to priority under § 507(a), except § 507(a)(2), shall be paid in full in deferred
         distributions by the Trustee, unless: (1) the holder of a particular claim agrees to a different treatment of
         such claim; or (2) such claim is provided for under § 1322(a)(4). Unless the Plan provides otherwise, the
         distributions shall be made by the Trustee. If the Plan identifies a creditor’s claim as a priority claim and
         the creditor files the claim as a general unsecured claim, the claim shall be treated as a general unsecured
         claim unless otherwise ordered by the Court. If any priority claim is filed for a debt that was either not
         scheduled or scheduled as a general unsecured claim, the claim shall be allowed as a priority claim unless
         otherwise ordered by the Court. Allowed priority claim(s) shall be paid without interest, unless otherwise
         ordered by the Court or unless specifically allowed under § 1322(b)(10) and provided for below.

         The amount set forth in the Plan is an estimate and if the actual allowed claim is in a different amount,
         the amount to be paid pursuant to the Plan shall be the amount due on the allowed claim.

         Domestic Support Obligations (“DSO”). The Trustee shall pay all pre-petition DSO claims through the Plan
         unless the Court orders otherwise. Debtor shall pay all DSO payments that accrue post-petition directly to
         the holder, or the holder’s agent, pursuant to the terms of the DSO.
         The Trustee shall disburse payments to the following creditors holding priority claims:

Creditor                       Description                           Est. Claim Amount                Est. Monthly Payment
Internal Revenue Service       Taxes or Penalties Owed to                                $10,109.33              Mo. 1 - 59, $169.27
                               Governmental Units                                                                  Mo. 60, $122.57

         If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
         class on a pro rata basis.

7.3      Arrears on Assumed Executory Contracts/Leases/Contracts for Deed.
         The Trustee shall disburse payments for arrears to creditors holding assumed executory contracts, leases,
         and/or contracts for deeds. The amounts listed below by Debtor are estimates. If a creditor files a proof of
         claim and the claim for arrears or the ongoing monthly payment is in a different amount than stated below,
         the payments under the Plan shall be based on the creditor’s claim unless a different amount is established
         by court order.

         Those creditors holding claims within this class are as follows:

                                                                                                          Amount of Ongoing
                                              Arrears & Treatment of Arrears Through the
Creditor & Collateral                                                                                     Monthly Payment
                                              Plan
                                                                                                          Through the Plan


7.4      Collateral to be Surrendered.
         Upon the entry of an order confirming the Plan or an order modifying the Plan, the stay shall automatically
         terminate with regard to the collateral surrendered. Upon the entry of such order, the creditor shall have
         ninety (90) days from the date of the order to file a claim or amended claim as to any deficiency balance
         that may remain, and such deficiency balance will be paid as a general unsecured claim. Any such claim
         is subject to objection.

         Debtor surrenders the following collateral:

Creditor                                   Collateral                                 Location of Collateral
7.5      Creditors to be Paid Directly by Debtor (Other Than Mortgage Creditors), by a Third Party, or
         by a Co-Debtor. [USE ONLY IF THERE IS NO DEFAULT]
         Creditors within this class shall retain their liens on the collateral that is security for the claim until the claim
         has been paid in full as determined by the note and/or applicable nonbankruptcy law.

         If certain claims are paid directly by Debtor to creditor, Debtor shall be deemed acting as a disbursing
         agent under the Plan for payment of such claim. Such payments shall be made in addition to the
         payments by Debtor to the Trustee and are deemed to be payments made pursuant to the Plan.

         The following creditors shall be paid directly by Debtor, a Third Party, or a Co-Debtor:

                                                          Monthly
Creditor          Collateral            Debt Owed                          Remarks                           Identify Payer
                                                          Payment
L&M Okubo                                   $185,949.11        $2,407.27                                          Debtor
Management &
Srvs, LLC
Uprising          Meledres Home,            $145,245.11        $2,056.46                                          Debtor
Investments       LLC
                  595 N. Melendres
                  St. Las Cruces, NM
                  88005
Equity Trust      Light House Senior        $132,000.00                                                           Debtor
Company           Care Home, LLC
                  585 N. Melendres
                  Street Las Cruces,
                  NM 88005
Westar Pacific    6024 Bel Mar Ave          $145,245.11        $1,414.40                                          Debtor
Mortgage          El Paso, TX
                  79912-5110
Mills Escrow      Benjamin Joe Giron        $187,150.00        $1,805.91                                          Debtor
Company           5405 Montoya Dr. El
                  Paso, TX 79932
Texstar Escrow,   5401 Montoya Dr.          $310,000.00        $2,835.69                                          Debtor
LLC               El Paso Texas LLC
                  5401 Montoya Dr El
                  Paso, TX
                  79932-2410
Joe T. Meraz      6024 Bel Mar Ave          $205,250.78                                                           Debtor
                  El Paso, TX
                  79912-5110
                  Benjamin Joe Giron
                  5405 Montoya Dr. El
                  Paso, TX 79932
                  Light House Senior
                  Care Home, LLC
                  585 N. Melendres
                  Street Las Cruces,
                  NM 88005
                  Meledres Home,
                  LLC
                  595 N. Melendres
                  St. Las Cruces, NM
                  88005



7.6      Mortgage Creditors: Ongoing Mortgage Payments & Direct Mortgage Payments on Debtor’s
         Principal Residence.
         Unless the Debtor is current on the mortgage on the petition date, or otherwise provided for under
         PLAN PROVISIONS
      8. Nonstandard Plan Provisions, the Trustee shall pay all postpetition monthly mortgage payments to the
      mortgagee. Ongoing mortgage payments will be in the amount stated in the allowed proof of claim or
      pursuant to a Court Order. If Debtor makes a Plan payment that is insufficient for the Trustee to disburse all
      ongoing mortgage payments required below, the Trustee shall hold plan payments until a sufficient
      amount is received to make a full ongoing mortgage payment. Debtor shall provide to the Trustee all
      notices received from Mortgage Creditors including, statements, escrow notices, default notifications, and
      notices concerning changes of the interest rate if a variable rate mortgage. The automatic stay is modified
      to permit Mortgage Creditors to issue such notices.
      The Trustee shall be authorized to make changes to the ongoing monthly mortgage payments based on
      Notice filed pursuant to Bankruptcy Rule 3002.1(b) and to pay fees, expenses, and charges based on Notice
      filed pursuant to Bankruptcy Rule 3002.1(c). The Trustee may request that the Debtor file amended
      Schedules I and J, and the Debtor shall do so on or within thirty (30) days after receiving such a request
      from the Trustee. If Debtor lacks the disposable income to pay the ongoing mortgage payment, the Trustee
      may seek dismissal. The Debtor or the Trustee may seek to modify the Plan based on Debtor’s current
      income, Debtor’s ongoing mortgage payment obligations, or as otherwise provided in § 1329.
      Alternatively, upon the filing by a Mortgage Creditor of a Notice pursuant to Bankruptcy Rule 3002.1(b) or
      3002.1(c), the Trustee may file a Notice of Increase of Plan Payment with the Court if the Trustee
      reasonably believes that, under the circumstances, the increased payment should be Debtor’s responsibility.
      The Trustee shall serve the Notice of Increase of Plan Payment on Debtor and Debtor’s counsel. Such
      circumstances include but are not limited to: (1) increase in the mortgage payment or claim for expense is
      caused by Debtor’s failure to pay tax, insurance or other obligations to the mortgagee that the Debtor was
      required to pay directly; (2) cases in which the Debtor is paying less than the Debtor’s full disposable
      income because the Debtor has agreed to pay a 100% dividend to general unsecured creditors; and (3)
      cases where, because of the increase due the Mortgage Creditor, the current Plan would fail to pay fully the
      amount provided under the Plan to allowed secured, priority, and administrative claims and any required
      amount to be paid to general unsecured claims under the terms of the confirmed Plan by reason of §
      1325(a)(4) or otherwise.
      The amount set forth in a Notice of Increase of Plan Payment shall become the modified Plan payment,
      and the Plan base shall be correspondingly increased. The Debtor must file a motion to modify Plan,
      supported by amended Schedules I and J as well as income verification, if the Debtor believes there is not,
      at that time, sufficient disposable income to pay the increased Plan payment or there is otherwise basis to
      amend the Plan rather than pay the increased Plan payment. The Debtor’s motion to modify Plan shall be
      filed no later than thirty (30) days after Trustee’s Notice of Increase in Plan Payment is filed.
      It is possible that a change in the ongoing mortgage payment will affect the distribution to the
      unsecured creditors, and this provision of the Plan shall serve as adequate notice of the possibility.
      If Debtor is current as of the petition date and elects to pay the ongoing mortgage directly but subsequently
      defaults, Debtor should file a motion to modify the Plan within thirty (30) days of receiving notice of the
      default to provide for the payment of the post-petition mortgage arrears. The future ongoing mortgage
      payments shall be paid by the Trustee. The motion to modify the Plan must state the name, address, and
      account number of the Mortgage Creditor to whom payments are to be made; the date the Trustee is to
      commence the ongoing mortgage payments; and the treatment of the post-petition delinquency including
      the gap between the date when Debtor modified the Plan and the date on which the Trustee is to
      commence the ongoing mortgage payments. The Trustee may also file a motion to modify the Plan in the
      event of a post-petition default.
      The Standing Order for Chapter 13 Administration for the division in which this case is pending as to
      ongoing mortgage payments shall also apply.
      For cause shown, Debtor may deviate from the procedures set forth in this provision of the Plan provided
      that Debtor sets forth cause, with specificity, in PLAN PROVISIONS 8. Nonstandard Plan Provisions. The
      Trustee and any party in interest may object. Debtor shall have the burden of proving at any hearing on
      confirmation of the Plan cause for such deviation. Avoidance of administrative fees alone shall not be
      considered cause.
      The amounts set forth below are Debtor’s estimate and the allowed claim shall control as to the amounts.
      Those creditors holding a secured claim with ongoing mortgage payments are as follows:

                                                                      Interest Rate
                                                                      (for          Payment Due
                                             Monthly Mortgage
Creditor               Property Address                               informational Date (per         Paid By:
                                             Payment
                                                                      purposes      contract)
                                                                      only)


7.7   Secured Claims: Cure Arrears on Long Term Debt and Mortgage Arrears on Debtor’s
Principal Residence.


         Arrears on long term debt and pre-petition mortgage arrearage claims shall be paid pursuant to the
         payment schedule set forth below. Upon discharge, if the pre-petition arrears and the post-petition ongoing
         payments are current on Debtor’s Principal Residence, the default will be deemed cured and the note
         reinstated according to its original terms, including the retention of any security interest. The pre-petition
         arrears set forth below is an estimate only and the Trustee shall pay the pre-petition arrears based on the
         proof of claim as filed by the creditor, unless a different amount is allowed pursuant to a court order.

         If there are insufficient funds to pay the monthly payment to claims within this class, creditors in this class
         shall be paid on a pro rata basis. If additional monies are available, the Trustee may, within his or her
         discretion, disburse such funds to this class on a pro rata basis.

         The following secured creditors hold claims for arrears in this class:

                                                                                Monthly
                                                                                            Interest
                                   Collateral                                 Payment or
         Creditor                                         Estimated Arrearage                Rate (If          Remarks
                                  Description                                  Method of
                                                                                           applicable)
                                                                              Distribution
L&M Okubo Management &                                                $12,036.50        Mo. 1 - 59,   0.00 %
Srvs, LLC                                                                                  $201.53
                                                                                   Mo. 60, $146.04
Uprising Investments       Meledres Home, LLC                          $6,716.85       Mo. 1 - 59,    0.00 %
                           595 N. Melendres St. Las                                       $112.47
                           Cruces, NM 88005                                         Mo. 60, $81.14
Equity Trust Company       Light House Senior Care                     $6,735.96       Mo. 1 - 59,    0.00 %
                           Home, LLC                                                      $112.79
                           585 N. Melendres Street Las                              Mo. 60, $81.28
                           Cruces, NM 88005
Mills Escrow Company       Benjamin Joe Giron                         $12,036.50        Mo. 1 - 59,   0.00 %
                           5405 Montoya Dr. El Paso, TX                                    $201.53
                           79932                                                   Mo. 60, $146.04
Texstar Escrow, LLC        5401 Montoya Dr. El Paso                   $28,655.55        Mo. 1 - 59,   0.00 %
                           Texas LLC                                                       $479.77
                           5401 Montoya Dr El Paso, TX                             Mo. 60, $348.88
                           79932-2410



7.8      Secured Claims: Treatment of Claim and Motion to Value Collateral Pursuant to § 506; and 910
         Day Claims/1 Year Claims.
         Creditors within this class shall retain their liens on the collateral that is security for their claims until the
         earlier of: (1) the date the underlying debt, as determined by non-bankruptcy law, has been paid in full; or
         (2) the date discharge is entered under § 1328. If the case is dismissed or converted without completion of
         all Plan payments, the liens shall be retained by the creditors pursuant to applicable non-bankruptcy law.

         Debtor moves to value the collateral described below in the amounts indicated. The values as stated below
         represent the fair market value of the collateral pursuant to § 506(a)(2). Objections to the valuation of
         collateral proposed by this Motion and the Plan must be filed no later than fourteen (14) days before the
         confirmation hearing date. If no timely objection is filed, the relief requested may be granted in
         conjunction with the confirmation of the Plan.

         The Trustee shall pay the allowed secured claims, which require the filing of a proof of claim, to the extent
         of the value of the collateral or the full payment of the claim as specified below, plus interest thereon at
         the rate specified in this Plan. Failure of the secured creditor to object will be deemed acceptance of
         the plan under § 1325(a)(5)(A) Except for secured claims for which provision is made to pay the full amount
         of the claim notwithstanding the value of the collateral, the portion of any allowed claim that exceeds the
         value of the collateral shall be treated as an unsecured claim under Section 7.11 below.
                                                                                        Equal                            910
                      Collateral       Amount of       Fair Market       Interest                         Unsecured
      Creditor                                                                         Monthly                          Claim?
                     Description       Debt (Est)         Value            Rate                             Claim
                                                                                       Payment                            ***
Volkswagen         2015 Volkswagen        $12,408.00        $5,950.00       0.00 %   Mo. 1 - 59, $99.63         $0.00
Credit, Inc        Passat
                   VIN:
                                                                                       Mo. 60, $71.74
                                                                                                                          ✔
                                                                                                                          ❑
                   1VWAS7A31FC109877

                                    ✔) that the collateral which secures the claim was purchased within 910 days if a
*** Debtor indicates, by notation ( ❑
vehicle or within 1 year if personal property pursuant to § 1325(a) (hanging paragraph).

          If additional monies are available, the Trustee may, within his or her discretion, disburse such funds to this
          class on a pro rata basis.

          If any secured proof of claim is timely filed for a debt that was either not scheduled or scheduled as
          unsecured, the claim shall be allowed as secured unless otherwise ordered by the Court. Said claim shall
          be paid under the Plan with interest at      0.00 %    per annum and shall be paid on a pro rata basis as
          funds become available after payment of any fixed equal monthly payments payable to other secured
          creditors listed above.
7.9       Wholly Unsecured Claims.

           NOTICE OF DEBTOR’S INTENTION TO STRIP A WHOLLY UNSECURED LIEN

           Debtor proposes a Chapter 13 plan that strips your lien secured by real property to a wholly unsecured
           claim. The Plan alleges that the value of the real property is less than the amount owed on all liens that
           are senior in priority to your lien. Your claim will receive no distributions as a secured claim but will
           receive distributions as a general unsecured claim.

           If you disagree with the treatment proposed by the Plan that will terminate your lien and that will pay
           your claim as a general unsecured claim, you must file an objection to the Plan no later than fourteen
           (14) days before the confirmation hearing date. If you fail to object, the Bankruptcy Court may approve
           the Plan without further notice.

           Upon entry of a Discharge Order, the holder of the lien is required to execute and record a full and
           unequivocal release of its liens, encumbrances and security interests secured by the real property and
           to provide a copy of the release to the Trustee, Debtor, and Debtor’s counsel. Notwithstanding the
           foregoing, the holder of a lien that secures post-petition homeowners’ association fees and
           assessments will be allowed to retain its lien, but only to secure (i) post-petition assessments; and (ii)
           other post-petition amounts, such as legal fees, if such post-petition amounts are incurred with respect
           to post-petition fees and assessments, and are approved by the Court, if incurred during the pendency
           of the bankruptcy case.

           This provision does not apply if a secured creditor does not file a proof of claim.

           Notice of this Plan provision must be provided by the Debtor to the secured creditor in accordance with
           Fed. R. Bankr. P. 7004.


          The following claims shall be paid as a general unsecured claim as there is no equity in the collateral to
          secure the claim.

          If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by
          the creditors pursuant to applicable non-bankruptcy law.

          Those creditors holding secured claims that are wholly unsecured and are within this class are as follows:

              Creditor                   Collateral                     Fair Market Value             Amount of Senior Lien(s)


7.10      Motions to Avoid Lien Pursuant to § 522(f).
       The Bankruptcy Code allows certain liens to be avoided. If a lien is avoided, the creditor’s claim, to the
       extent allowed, will be treated as a general unsecured claim under Section 7.11. The amount of the debt
       set forth in the Plan is Debtor’s estimate and if the actual allowed claim is in a different amount, the
       unsecured amount to be treated pursuant to the Plan shall be the amount due on the allowed claim.

       If the case is dismissed or converted without completion of all Plan payments, the liens shall be retained by
       the creditors pursuant to applicable non-bankruptcy law.

       Debtor moves under § 522(f) to avoid the following liens that impair exemptions. Objections to this
       treatment must be filed no later than fourteen (14) days before the confirmation hearing date. If no timely
       objection is filed, the relief requested may be granted in conjunction with the confirmation of the Plan.
       (Debtor must list the specific exempt property that the lien impairs and the basis of the lien—e.g. judicial
       lien, non-PMSI, etc.).

                                                                     Lien Amount       Secured
                                             Property Subject to
                    Creditor                                             to be         Amount         Type of Lien
                                                    Lien
                                                                       Avoided        Remaining


7.11   General Unsecured Claims.
       Creditors within this class hold general unsecured claims that are not otherwise provided for in the Plan,
       including but not limited to creditors’ unsecured claims arising by reason of lien avoidance or lien strip,
       rejection of executory contracts or leases, or bifurcation of a claim. Payments to holders of allowed claims
       within this class shall be disbursed on a pro rata basis and shall be disbursed after payment of other
       creditors. The amounts set forth as unsecured claims in Debtor’s schedules are estimates only, and
       payments to holders of allowed general unsecured claims shall be based upon allowed claim amounts.
                                         8. Nonstandard Plan Provisions
Nonstandard Plan Provisions.

The following Plan provisions will be effective only if there is a check in the box in Section 1.3 of the Plan.




Failure to place any nonstandard provision in this section results in the nonstandard provision being void.

I certify that all nonstandard plan provisions are contained in this section of the Plan.



     /s/ Timothy V. Daniel                          Date:         11/17/2020
Debtor’s Attorney or Pro Se Debtor

State Bar No.       24052043


✘    /s/ Benjamin Joe Giron
    Benjamin Joe Giron
    Debtor


✘
    Joint Debtor




                                     United States Bankruptcy Court
                                        Western District of Texas
       In re Benjamin Joe Giron
                                       Debtor(s)
         Case No. 20-31151
         Chapter. 13


                                       CERTIFICATE OF MAILING
        The undersigned hereby certifies that a true copy of the following document(s):
       was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached
       hereto, electronically or by first class mail, postage prepaid, on .
11/17/2020                                                          /s/ Timothy V. Daniel
                                                                    Timothy V. Daniel
                                                                    Bar Number: 24052043
                                                                    603 Mississippi Ave
                                                                    El Paso, TX 79902-2415
                                                                    Phone: (915) 487-0072
                                                                    Email: tim@timvdaniel.com


 Amex Express National Bank          Anderson, Bright & Associates, PC      Applied Bnk
 c/o Becket & Lee LLP                Attn: Steven E. Anderson               4700 Exchange Court
 Po Box 3001                         1533 N Lee Trevino Dr Ste 205          Boca Raton, FL 33431
 Malvern, PA 19355-0701              El Paso, TX 79936-5161




 Benjamin Joe Giron                  Capital One                            Capital One (USA), N.A.
 5401 Montoya                        Po Box 71083                           4514 N Santa Fe Ave
 El Paso, TX 79932                   Charlotte, NC 28272-1083               Oklahoma City, OK 73118




 Capital One Bank (USA), N.A.        Cbna                                   Cbusasears
 by American InfoSource as agent     Attn: Centralized Bankruptcy           Po Box 6217
 Po Box 71083                        PO Box 790034                          Sioux Falls, SD 57117
 Charlotte, NC 28272-1083            St Louis, MO 63179-0034




 Comenity Bank/Express               Credit One Bank                        El Paso Electric Company
 Attn: Bankruptcy                    PO Box 98872                           Po Box 650801
 PO Box 182125                       Las Vegas, NV 89193                    Dallas, TX 75265-0801
 Columbus, OH 43218




 El Paso National Mortgage, LLC      El Paso Water                          Equity Trust Company
 444 Executive Center Blvd Ste 240   Po Box 511                             Custodian FBO Charles J. Horak, Jr.,
 El Paso, TX 79902-1039              El Paso, TX 79961-0511                 IRA
                                                                            8900 Mettler Dr
                                                                            El Paso, TX 79925-4047


 First Nataional Bank/Legacy         First PREMIER Bank                     Fortiva
 Attn: Bankruptcy                    Attn: Bankruptcy                       Attn: Bankruptcy
 PO Box 5097                         PO Box 5524                            PO Box 105555
 Sioux Falls, SD 57117-5097          Sioux Falls, SD 57117-5524             Atlanta, GA 30348-5555
GECU                          Internal Revenue Service          Internal Revenue Service
Attn: Bankruptcy              PO Box 1301                       Po Box 7346
PO Box 20998                  Charlotte, NC 28201-1301          Philadelphia, PA 19101-7346
El Paso, TX 79998-0998




Joe T. Meraz                  L&M Okubo Management & Srvs,      Lane C. Reedman
c/o James W. Brewer           LLC                               Trustee
Kemp Smith LLP                c/o Mills Escrow                  4171 North Mesa Ste B-201
Po Box 2800                   906 N Mesa St Ste 101             El Paso, TX 79902
El Paso, TX 79999-2800        El Paso, TX 79902-4080


Las Cruces Utilities          McKenzie Paul & Associates        Mills Escrow Company
PO Box 20000                  111 W Anderson Ln Ste E350        906 Mesa Ste 101
Las Cruces, NM 88004          Austin, TX 78752-1136             El Paso, TX 79902




Regional Fin                  Regional Management Corporation   Stuart Cox
500 N Oregon                  979 Batesville Road Ste B         1760 N Lee Trevino Dr Ste A
El Paso, TX 79901             Greer, SC 29651                   El Paso, TX 79936-4566




Syncb/ccdstr                  Syncb/hhgreg                      Syncb/sunglass Hut
Attn: Bankruptcy              Attn: Bankruptcy                  Attn: Bankruptcy
PO Box 965060                 PO Box 965060                     PO Box 965060
Orlando, FL 32896-5060        Orlando, FL 32896-5060            Orlando, FL 32896-5060




Synchrony Bank/Gap            Synchrony Bank/Lowes              Texstar Escrow, LLC
Attn: Bankruptcy Dept         Attn: Bankruptcy                  5809 Acacia Cir
PO Box 965060                 PO Box 965060                     El Paso, TX 79912-4859
Orlando, FL 32896-5060        Orlando, FL 32896




TRS Recovery Services, Inc.   United States Trustee             Uprising Investments
1600 Terrell Mill Rd Se       615 E. Houston Suite 533          5862 Cromo Dr. Ste 100
Marietta, GA 30067-8302       San Antonio, TX 78205             El Paso, TX 79912




Volkswagen Credit, Inc        Westar Pacific Mortgage
Attn: Bankruptcy              Po Box 32950
PO Box 3                      Phoenix, AZ 85064-2950
Hillboro, OR 97123-0003
